Title: To James Madison from John Leonard, 3 December 1803 (Abstract)
From: Leonard, John
To: Madison, James


3 December 1803, Barcelona. “The Board of Health having requested me to prevent any bad consequences that may arise from the reports that have circulated concerning the Health of this place,… I beg leave to observe that never did this Place enjoy a more perfect State of Health than what is at present actually the case.” Precautions taken locally caused the circulation of rumors, “and the consequence was that Vessels were obliged in the French ports and others to perform a severe Quarantine, as coming from Barcelona.” “No Vessels from New York are permitted to enter any of the Ports of Spain, and one from thence a few days Since with Flour was obliged to Depart.” Assures JM “of the friendly and intimate footing which exists between the Commander in Chief and others in Power of this Place and myself.” “Your Instructions will in every respect be attended to, and I shall be particularly cautious of troubling on trifling occasions.” Is pleased that his standing may enable him “to serve my Country with ease, where in another Situation, difficulties might arise.” “The Neutrality of Spain still continues. The English Government had issued orders, for preventing any vessels with British Property from clearing out of their Customs for this place it is however now reported that the order is recalled, and they depart as usual. I have a Letter from Commodore Preble under date the 12th November which informs me of the Blockade of the Port of Tripoli, and I have given the necessary communication.” Refers JM to his last letter of 6 Nov. 1803 [not found].
 

   
   RC (DNA: RG 59, CD, Barcelona, vol. 1). 2 pp.; docketed by Wagner.



   
   Leonard doubtless referred to Preble’s 12 Nov. 1803 circular letter informing all American consuls of the blockade and asking them to have consuls of neutral powers notify vessels sailing under their flags (printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:215–16).


